Dissenting Opinion by
Judge Wilkinson :
The majority opinion accurately quotes finding of fact nuiñber 6 which clearly finds that the certification was received by appellant “prior to May 14, 1975.” No exception was filed to this finding by appellant. Indeed, appellant admitted that the certification was received prior to May 14, 1975, in paragraph 6 of its pleading in response to the motion to quash before The Environmental Hearing Board. Therefore, the thirty-day appeal period expired on Thursday, June 12,1975. If the case is to turn on this point, the appeal must be quashed as having been untimely filed.
I dissent.
Judge Rramer joins in this dissent..